         Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 1 of 9



 1 ANNE M. BEVINGTON (SBN 111320)
   TINO X. DO (SBN 221346)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3
   Alameda, CA 94502104
 4 (510) 906-4710
   abevington@sjlawcorp.com
 5 tdo@sjlawcorp.com

 6 Attorneys for Plaintiffs California Service

 7 Employees Health & Welfare Trust Fund, et al.

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 CALIFORNIA SERVICE EMPLOYEES HEALTH                          CASE NO.:
   & WELFARE TRUST FUND, CHRISTOPHER
12 BOUVIER, Trustee, CHARLES GILCHRIST,                         COMPLAINT
   Trustee, DAVID HUERTA, Trustee, RAYMOND
13
   C. NANN, Trustee, MARK SHARWOOD, Trustee,
14 and LARRY T. SMITH, Trustee,

15          Plaintiffs,

16 vs.

17
   SAN JOAQUIN COUNTY FAIR., a California
18 unincorporated association,

19          Defendant.
20

21                                              PARTIES

22          1.   Plaintiff California Service Employees Health & Welfare Trust Fund (“the Trust”) is a

23 multiemployer joint labor-management welfare fund established pursuant to Section 302(c) of the

24 Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c). The Trust maintains an

25 administrative office in San Francisco, California. Its purpose is to provide health and welfare and

26 related benefits to the eligible employees of employers who contribute to the Trust pursuant to

27 various consecutive collective bargaining agreements (“Bargaining Agreements”) between local

28 unions affiliated with the Service Employees International Union (“SEIU”).
                                                  -1-
                                                                                         COMPLAINT
                                                                                            Case No.
           Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 2 of 9



 1           2.   Plaintiffs Christopher Bouvier, Charles Gilchrist, David Huerta, Raymond C. Nann,

 2 Mark Sharwood, and Larry T. Smith are Trustees of the Trust. Trustees are fiduciaries with respect

 3 to the Trust as defined in 3(21)(A) of Employee Retirement Income Security Act (“ERISA”), 29

 4 U.S.C. § 1002(21)(A), and are collectively the “plan sponsor” within the meaning of 3(16)(B)(iii)

 5 of ERISA, 29 U.S.C. §§ 1002(16)(B)(iii).

 6           3.   Defendant San Joaquin County Fair, a California unincorporated association,

 7 (“Defendant”) is a fair that is usually held annually in Stockton, California, has horse racing and

 8 exhibits local agricultural products and livestock. The business of Defendant affects commerce

 9 within the meaning of Section 301 of the LMRA, 29 U.S.C. § 185.
10                                             JURISDICTION

11           4.   Jurisdiction exists in this Court over the claims asserted by the Plaintiffs by virtue of

12 ERISA Section 502, 29 U.S.C. § 1132, in that the Plaintiffs seek to enforce the provisions of

13 ERISA and the terms of their plans, seek to enjoin the acts and practices that violate ERISA, seek

14 equitable relief to redress such violations, and seek all other appropriate relief under ERISA.

15           5.   Jurisdiction exists in this Court over all the claims by virtue of Section 301 of the

16 Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185, in that the Plaintiffs seek to

17 enforce the terms and conditions of the Bargaining Agreements between the employer and a labor

18 organization.

19           6.   To the extent jurisdiction over any claim does not exist under ERISA and/or the

20 LMRA, supplemental jurisdiction exists in this Court over such claims by virtue of 28 U.S.C. §

21 1367 in that they arise out of a common nucleus of operative facts that form the basis of the

22 federal claims asserted herein, each of which has a substantial ground in federal jurisdiction and it

23 would further judicial economy, convenience, fairness and comity to exercise jurisdiction over the

24 claims.

25                                                  VENUE

26           7.   Venue exists in this Court with respect to the claims under ERISA Section 502(e)(2),

27 29 U.S.C. § 1132(e)(2), because the Trust is administered in this district.

28 / / /
                                                       -2-
                                                                                               COMPLAINT
                                                                                                  Case No.
         Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 3 of 9



 1                                    INTRADISTRICT ASSIGNMENT

 2          8.   The basis for assignment of this action to this Court’s San Francisco and Oakland

 3 Division is that a substantial part of the events and omissions giving rise to Plaintiffs’ claims

 4 occurred in the City and County of San Francisco, where the Trust is administered.

 5                                          APPLICABLE LAW

 6          9.   Section 515 of ERISA, 29 U.S.C. § 1145, requires that employers who are obligated to

 7 make contributions to a multiemployer plan do so in accordance with the terms of the Bargaining

 8 Agreement.

 9          10. ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2), provides as follows:
10                  In any action under this title by a fiduciary for or on behalf of a plan to enforce
11                  Section 515 in which a judgment in favor of the plan is awarded, the court shall
12                  award the plan:
13                         (A)     the unpaid contributions,
14                         (B)     interest on the unpaid contributions,
15                         (C)     an amount equal to the greater of:
16                                 (i)     interest on the unpaid contributions, or
17                                 (ii)    liquidated damages provided for under the plan in an amount
18                                         not in excess of 20 percent (or such higher percentage as
19                                         may be permitted under Federal or State law) of the amount

20                                         determined by the court under subparagraph (A),

21                         (D)     reasonable attorney’s fees and costs of the action, to be paid by the

22                                 defendant, and

23                         (E)     such other legal or equitable relief as the court deems appropriate.

24          11. ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a civil action by the

25 Trustees as ERISA fiduciaries:

26                  (A)    to enjoin any act or practice which violates any provision of this title or the
                           terms of the plan, or
27
                    (B)    to obtain other appropriate equitable relief
28
                                                    -3-
                                                                                              COMPLAINT
                                                                                                 Case No.
           Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 4 of 9



 1
                           (i)     to redress such violations, or
 2                         (ii)    to enforce any provision of this title or the terms of the plan.

 3           12. ERISA Section 209, 29 USC § 1059, recordkeeping and reporting requirements, states
 4 in relevant part:

 5                  (a)(1) Except as provided by paragraph (2) every employer shall, in accordance
                    with regulations prescribed by the Secretary, maintain records with respect to each
 6                  of his employees sufficient to determine the benefits due or which may become due
                    to such employees. The plan administrator shall make a report, in such manner and
 7
                    at such time as may be provided in regulations prescribed by the Secretary, to each
 8                  employee who is a participant under the plan and who —

 9                         (A) requests such report, in such manner and at such time as may be
                           provided in such regulations,
10

11                         (B) terminates his service with the employer, or

12                         (C) has a 1-year break in service (as defined in section 203(b)(3)(A) [29
                           USC §1053(b)(3)(A)]).
13
                    The employer shall furnish to the plan administrator the information necessary for
14                  the administrator to make the reports required by the preceding sentence. Not more
15                  than one report shall be required under subparagraph (A) in any 12-month period.
                    Not more than one report shall be required under subparagraph (C) with respect to
16                  consecutive 1-year breaks in service. The report required under this paragraph
                    shall be sufficient to inform the employee of his accrued benefits under the plan
17                  and the percentage of such benefits which are nonforfeitable under the plan.
18                  (2) If more than one employer adopts a plan, each such employer shall, in
19                  accordance with regulations prescribed by the Secretary, furnish to the plan
                    administrator the information necessary for the administrator to maintain the
20                  records and make the reports required by paragraph (1). Such administrator shall
                    maintain the records and, to the extent provided under regulations prescribed by the
21                  Secretary, make the reports, required by paragraph (1).
22           13. The Trustees have a right under ERISA to conduct an audit of a contributing
23 employer’s relevant books and records under the terms of the Trust Agreements. Central States,

24 Southeast and Southwest Areas Pension Fund v Central Transport, Inc., 472 US 559 (1985), reh’g

25 denied 473 U.S. 926.

26 / / /

27 / / /

28 / / /
                                                     -4-
                                                                                              COMPLAINT
                                                                                                 Case No.
         Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 5 of 9



 1                                                 FACTS

 2          14. At all times relevant to this action, Defendant, by and through its representative, the

 3 California Authority of Racing Fairs, was a party to and bound by a Master Agreement with the

 4 Pari-Mutuel Employees Guild, Local 280 SEIU (the “Union”) covering Defendant’s employees

 5 (the “Bargaining Agreement”). The Bargaining Agreement required that Defendant contribute to

 6 the Trust at specified rates per month on behalf of its eligible employees.

 7          15. As an employer participating in the Trust, and pursuant to the terms of its Bargaining

 8 Agreement, Defendant is bound by the Agreement and Declaration of Trust (“Trust Agreement”)

 9 establishing the Trust, the terms of the Trust’s Plan Documents, and the rules, regulations and
10 policies adopted by the Trustees under the authority of the Trust Agreement.

11          16. Defendant’s contractual duty under the Bargaining Agreement requires it to timely
12 make payment in full of the required contributions to the Trust according to its terms or the terms

13 of the Bargaining Agreement, under ERISA Section 515, 29 U.S.C. § 1145.

14          17. At all times relevant to this action, under Article IV, Sections 4 and 5 of the Trust
15 Agreement, and under their Bargaining Agreements, contributing employers were required to

16 submit complete monthly remittance reports of all eligible employees covered by the Bargaining

17 Agreement along with contributions owed, to the Trust on or before the 15th day of each month

18 following the month in which the covered work was performed. Article IV, Section 4 of the Trust

19 Agreement provided that an employer may be compelled by legal proceeding to prepare, submit

20 and file with the Trust proper reports for any period for which the employer failed to file, and that

21 until the proper report is filed by the employer and accepted by the Trust, the amount due from the

22 employer shall be deemed to be not less than the amount due pursuant to the most recent complete

23 report filed by the employer.

24          18. At all times relevant to this action, under Article IV, Sections 5 and 6(a) of the Trust

25 Agreement, contributions received by the Trust after the 20th day of the month following the

26 month in which the covered work was performed were deemed delinquent.

27          19. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(B),

28 29 U.S.C. § 1132(g)(2)(B), Article IV, Section 6(c) of the Trust Agreement provided that
                                                  -5-
                                                                                            COMPLAINT
                                                                                               Case No.
           Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 6 of 9



 1 delinquent contributions shall accrue interest at the rate of ten percent (10%) simple interest per

 2 annum from the due date until paid.

 3           20. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(C),

 4 29 U.S.C. § 1132(g)(2)(C), Article IV, Section 6(b) of the Trust Agreement provided that after the

 5 filing of a lawsuit, the employer shall be obligated to pay liquidated damages in an amount equal

 6 to the greater of: (1) 20% of the amount of the delinquent contributions, or (2) interest on the

 7 delinquent contributions as calculated under Article IV, Section 6(c) of the Trust Agreement.

 8           21. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(D)

 9 and (E), 29 U.S.C. § 1132(g)(2)(D) and (E), Article IV, Section 8 of the Trust Agreement
10 provided that in the event of a lawsuit, in addition to the delinquent contributions, interest and

11 liquidated damages due to the Trust, the delinquent contributing employer shall pay to the Trust

12 all attorneys’ fees incurred in the litigation and any audit fees incurred in the audit and in

13 connection with the litigation.

14           22.    At all times relevant to this action, Article IV, Section 7, of the Trust Agreement
15 authorized the Trust to examine and copy such records of Defendant as may be necessary to

16 determine whether Defendant has made full and prompt payment of all sums due to the Trust, and

17 that such records include, but are not limited to, “time cards, payroll journals, payroll check

18 registers, cancelled payroll checks, copies of the Employer's federal, state and local payroll tax

19 report, cash disbursement journals, and all other documents reflecting the hours and wages of

20 employees (whether or not such documents are privileged)."

21           23.    On or about July 11, 2019, June 22, 2020 and August 5, 2020, the Trust’s

22 independent auditor sent a written audit demand to Defendant requesting documents necessary for

23 the completion of payroll testing for the period January 1, 2015 through the present.

24           24. On or about February 18, 2020, and September 3, 2020, counsel for the Trust sent

25 written demands to Defendant for documents that the Trust’s auditors had requested from

26 Defendant, but that Defendant had failed to provide.

27 / / /

28 / / /
                                                     -6-
                                                                                             COMPLAINT
                                                                                                Case No.
         Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 7 of 9



 1                                        FIRST CAUSE OF ACTION
                         For An Order Requiring Defendant To Permit An Examination
 2                    of Its Business Records and for Payment of Delinquent Contributions
                                Under ERISA Sections 502(a)(3), 502(g)(2) and 515
 3

 4          25. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 24, above as

 5 though fully set forth herein.

 6          26. Defendant as a party to the Bargaining Agreement agreed to be bound by the terms

 7 thereof and by the Terms of the Trust Agreement and Plan document.

 8          27.         Despite repeated demands, Defendant has failed and refused to provide all of the

 9 documents requested by the Trust’s auditor, including but not limited to Defendant’s:
10                •     Man hours reports to the Federation for the year of 2015;
11                •     Payroll registers or other documents which show wages paid/worked and hours
12                      paid/worked by month (preferably) or week for the year of 2015;
13                •     Employee timecards for the period in which the Defendant fair is active;
14                •     Copies of invoices including name of payee, date, amount and payment description
15                      (supplies, services, etc.).
16                •     California Wage and Withholding Reports (Forms DE 6) including employee’s
17                      name, with only the last four digits of the social security number and gross taxable
18                      wages for the following quarters: 2015 – all four quarters.
19          28. Plaintiffs are without adequate remedy at law and the Trust will suffer continuing and

20 irreparable injury, loss and damage unless Defendant is ordered specifically to perform its

21 obligation under ERISA, the Bargaining Agreement, and the Trust Agreement to allow the Trust’s

22 representative access to those business records of Defendant that the Trust’s representative

23 identifies as necessary to complete the audit.

24          29.         Defendant is also liable for payment of any delinquent contributions that may be

25 determined to be due as of the date of Judgment by audit, remittance reports, or otherwise,

26 including estimated contributions for any months Defendant fails to report to Plaintiffs, plus

27 interest and liquidated damages on any such amounts, reasonable attorneys’ fees, costs of suit, and

28 audit expenses.
                                                        -7-
                                                                                               COMPLAINT
                                                                                                  Case No.
         Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 8 of 9



 1                                          PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs pray as follows:

 3          1.       For an order pursuant to the Court’s equitable power under ERISA Section

 4 502(a)(3), 29 U.S.C. § 1132(a)(3), and under ERISA Section 502(g)(2)(E), 29 U.S.C. §

 5 1132(g)(2)(E), requiring Defendant to allow the Trust’s representative access to those business

 6 records of Defendant that the Trust’s representative identifies as necessary to conduct an audit for

 7 the period January 1, 2015 through the present, including but not limited to Defendant’s:

 8               •   Man hours reports to the Federation for the year of 2015;
 9               •   Payroll registers or other documents which show wages paid/worked and hours
10                   paid/worked by month (preferably) or week for the year of 2015;
11               •   Employee timecards for the period in which the Defendant fair is active;
12               •   Copies of invoices including name of payee, date, amount and payment description
13                   (supplies, services, etc.).
14               •   California Wage and Withholding Reports (Forms DE 6) including employee’s
15                   name, with only the last four digits of the social security number and gross taxable
16                   wages for the following quarters: 2015 – all four quarters.
17          2.       For judgment against Defendant, in favor of Plaintiffs, in an amount equal to:
18                   (a)     Under ERISA Section 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A), and the
19 Bargaining Agreement, an award of unpaid contributions due the Trust, according to proof,

20 through the date of judgment;

21                   (b)     Under ERISA Section 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B), an award

22 of interest on unpaid contributions at the rate of 10% simple interest per annum from the date each

23 contribution was due until it is paid;

24                   (c)     Under ERISA Section 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C), an award

25 of liquidated damages on unpaid contributions in an amount equal to the greater of:

26                           (i)     Interest on the unpaid contributions, or

27                           (ii)    20% of the unpaid contributions.

28
                                                      -8-
                                                                                            COMPLAINT
                                                                                               Case No.
        Case 3:21-cv-01173-TSH Document 1 Filed 02/17/21 Page 9 of 9



 1                (d)     Plaintiffs’ reasonable attorneys’ fees and costs of this action in accordance

 2 with ERISA Section 502(g)(2)(D), 29 U.S.C. § 1132(g)(2)(D), and in accordance with LMRA

 3 Section 301, 29 U.S.C. § 185, and reasonable attorney’s fees and costs in accordance with Article

 4 IV, Section 8 of the Trust Agreement.

 5                (e)     Plaintiffs' reasonable audit fees under ERISA Section 502(g)(2)(E), 29

 6 U.S.C. § 1132(g)(2)(E), and under Article IV, Section 8 of the Trust Agreement.

 7         3.     That the Court retain jurisdiction of this case pending compliance with its orders.

 8         4.     For such other and further relief as the Court may deem just and proper.

 9
10 Date: February 17, 2021                       SALTZMAN & JOHNSON LAW CORPORATION
11

12                                               By:     /s/
                                                         Tino X. Do
13                                                       Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -9-
                                                                                           COMPLAINT
                                                                                              Case No.
